NUMBER 13-19-00423-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


KAYLON DOBY,                                                                     Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                          ORDER ABATING APPEAL
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       Before the Court is appellant’s motion for extension of time to file a brief which

notifes this Court all parties agree the trial court reporter’s record is incomplete.
       Therefore, in accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the

trial court is directed to conduct a hearing to determine: (1) if the appellant has timely

requested a reporter's record; (2) if, without the appellant's fault, a significant exhibit or a

significant portion of the court reporter's notes and records has been lost or destroyed or

if the proceedings were electronically recorded - a significant portion of the recording has

been lost or destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion of the

reporter's record, or the lost and destroyed exhibit, is necessary to the appeal's resolution;

and (4) if the lost, destroyed, or inaudible portion of the reporter's record cannot be

replaced by agreement of the parties, or the lost or destroyed exhibit cannot be replaced

either by agreement of the parties or with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibit. See TEX. R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.

       It is further ordered, the briefing schedule will restart upon notice of receipt of the

supplemental record, and appellant will have thirty days from the notice to file its brief.

       It is so ordered.

                                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of April, 2020.




                                               2